Citation Nr: 1720276	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected compression fracture, C-6, with degenerative disc disease of the cervical spine (cervical spine disability) and low back strain status post diskectomy L4-5 (lumbar spine disability).

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected cervical spine disability, lumbar spine disability, and right lower extremity numbness and weakness.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected cervical spine disability, lumbar spine disability, and left inguinal herniorrhaphy.

4.  Entitlement to an initial disability rating in excess of 20 percent for right hip sacroiliac dysfunction with limitation of adduction prior to March 4, 2013 and in excess of 10 percent thereafter.  

5.  Entitlement to an initial compensable disability rating for right hip sacroiliac dysfunction with limitation of flexion.

6.  Entitlement to an initial disability rating in excess of 10 percent for right hip sacroiliac dysfunction with limitation of extension prior to March 4, 2013 and a compensable evaluation thereafter.

7.  Entitlement to an initial disability rating in excess of 20 percent for left hip sacroiliac joint dysfunction with limitation of adduction.

8.  Entitlement to an initial compensable evaluation for left hip sacroiliac dysfunction with limitation of flexion.

9.  Entitlement to an initial disability rating in excess of 10 percent for left hip sacroiliac dysfunction with limitation of extension.  

10.  Entitlement to an initial disability rating in excess of 40 percent for urinary dysfunction disability associated with cervical spine disability prior to August 21, 2014.

11.  Entitlement to an effective date earlier than May 1, 2014, for a 30 percent rating for sinusitis.

12.  Entitlement to an effective date earlier than February 6, 2004, for the award of Dependents' Educational Assistance (DEA) pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to March 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Salt Lake City, Utah, Regional Office (RO). 

The Board notes that in a February 2016 rating decision, the RO granted the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, specifically generalized anxiety disorder.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

In a May 2015 decision, the Board awarded the Veteran a 40 percent disability rating for urinary dysfunction disability associated with cervical spine disability prior to August 21, 2014.  The Board also awarded a 20 percent disability rating for right hip sacroiliac joint dysfunction with limitation of adduction prior to March 4, 2013 and denied a rating in excess of 10 percent thereafter; awarded a 10 percent disability rating for right hip sacroiliac dysfunction with limitation of extension prior to March 4, 2013 and denied a compensable evaluation thereafter; denied an initial compensable evaluation for right hip sacroiliac dysfunction with limitation of flexion; denied an initial disability rating in excess of 20 percent for left hip sacroiliac joint dysfunction with limitation of adduction; denied an initial disability rating in excess of 10 percent for left hip sacroiliac dysfunction with limitation of extension; and denied an initial compensable disability rating for left hip sacroiliac dysfunction with limitation of flexion.  The Veteran subsequently appealed the Board's decision as to these claims to the United States Court of Appeals for Veterans Claims (the Court).  Counsel for the Veteran and the Secretary of VA thereafter filed a Joint Motion for Remand (JMR). An Order of the Court dated May 2016 granted the motion, vacated the Board's May 2015 decision with regard to the award and denial of these claims, and remanded the case to the Board.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In May 2015, the Board remanded the Veteran's sleep apnea and left knee disability claims for further evidentiary development.  Also, in January 2016, the Board again remanded the Veteran's sleep apnea and left knee disability claims as well as his erectile dysfunction, sinusitis, and DEA claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for erectile dysfunction and entitlement to an earlier effective date for the award of DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed sleep apnea is not related to his service and is not due to or aggravated by his service-connected cervical spine and lumbar spine disabilities.

2.  The Veteran's currently diagnosed left knee disability is not related to his service and is not due to or aggravated by his service-connected cervical spine and lumbar spine disabilities or his right lower extremity numbness and weakness.
3.  Prior to August 21, 2014, the Veteran's urinary dysfunction symptoms were characterized by symptoms of voiding dysfunction approximate to continual urine leakage and incontinence, requiring change of pads 2 to 4 times per day.

4.  Prior to March 4, 2013, the Veteran's right hip sacroiliac joint dysfunction with limitation of adduction was manifested by pain and limitation of motion beyond 10 degrees abduction; he is in receipt of the maximum schedular disability rating for this disability during this period.

5.  From March 4, 2013, the Veteran's right hip sacroiliac joint dysfunction with limitation of adduction is not manifested by pain and limitation of motion lost beyond 10 degrees abduction.

6.  Throughout the period under consideration, the Veteran's right hip sacroiliac joint dysfunction with loss of extension is manifested by extension limited to 5 degrees or less.

7.  Throughout the period under consideration, the Veteran's right hip sacroiliac joint dysfunction with limitation of flexion is manifested by pain and limitation of motion; flexion limited to 45 degrees or less is not demonstrated.

8.  Throughout the period under consideration, the Veteran's left hip sacroiliac hip dysfunction with limitation of adduction is manifested by pain and limitation of motion; he is in receipt of the maximum schedular disability rating for this disability.

9.  Throughout the period under consideration, the Veteran's left hip sacroiliac hip dysfunction with limitation of extension is manifested by pain and limitation of motion; he is in receipt of the maximum schedular disability rating for his disability.

10.  Throughout the period under consideration, the Veteran's left hip sacroiliac hip dysfunction with limitation of flexion is manifested by pain and limitation of motion; flexion limited to 45 degrees or less is not demonstrated.   

11.  VA received a claim for an increased rating for sinusitis on May 1, 2014.

12.  It was not factually ascertainable that an increase in disability was shown within the one-year period prior to May 1, 2014, based upon the applicable legal criteria and the evidence of record.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected cervical spine and lumbar spine disabilities, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected cervical spine and lumbar spine disabilities and right lower extremity numbness and weakness, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  Prior to August 21, 2014, the criteria for an initial disability rating in excess of 40 percent rating for urinary dysfunction disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7542 (2016).

4.  Prior to March 4, 2013, the criteria for an initial disability rating in excess of 20 percent for right hip sacroiliac joint dysfunction with limitation of adduction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2016).

5.  From March 4, 2013, the criteria for a disability rating in excess of 10 percent for right hip sacroiliac joint dysfunction with limitation of adduction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2016).

6.  Prior to March 4, 2013, the criteria for an initial disability rating in excess of 10 percent for right hip sacroiliac joint dysfunction with limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2016).

7.  From March 4, 2013, the criteria for a 10 percent disability rating, and no higher, for right hip sacroiliac joint dysfunction with limitation of extension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2016).

8.  The criteria for an initial compensable disability rating for right hip sacroiliac joint dysfunction with limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a including Diagnostic Code 5252 (2016).

9.  The criteria for an initial disability rating in excess of 20 percent for left hip sacroiliac joint dysfunction with limitation of abduction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2016).

10.  The criteria for an initial disability rating in excess of 10 percent for left hip sacroiliac joint dysfunction with limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a including Diagnostic Code 5251 (2016).

11.  The criteria for an initial compensable disability rating for left hip sacroiliac joint dysfunction with limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a including Diagnostic Code 5252 (2016).

12.  The criteria for an effective date earlier than May 1, 2014, for the assignment of a 30 percent rating for sinusitis are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.400 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for sleep apnea, to include as secondary to service-connected cervical and lumbar spine disabilities and for a left knee disability, to include as secondary to service-connected cervical spine and lumbar spine disabilities and right lower extremity numbness and weakness; entitlement to increased ratings for urinary dysfunction prior to August 21, 2014 and right hip sacroiliac joint dysfunction with limitation of adduction, flexion, and extension and left hip sacroiliac joint dysfunction with limitation of abduction, flexion, and extension; and entitlement to an earlier effective date for the assignment of a 30 percent disability rating for sinusitis.  In the interest of clarity, the Board will discuss certain preliminary matters. The issues on appeal will then be analyzed and a decision rendered.

 Compliance with the JMR

As was noted in the Introduction, the Veteran's increased rating claims for urinary dysfunction and right and left hip disabilities involve a JMR.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104 (d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

With regard to the Veteran's urinary dysfunction disability, the May 2016 JMR raised concern in pertinent part with regard to the Board's decision in May 2015 in that the Board did not provide adequate reasons or bases as to why the Veteran's symptomatology did not more nearly approximate the criteria for a rating in excess of 40 percent for his urinary dysfunction disability.  Specifically, while the Board concluded that "the evidence did not demonstrate that the Veteran required use of an appliance[,]" it provided no specific discussion of a November 2004 private treatment record from Denton Community Hospital that notes the Veteran underwent a catheterization in the clinic and was sent to the emergency room.  Therefore, remand was appropriate so the Board may provide an adequate statement of reasons and bases by thoroughly addressing this potentially favorable evidence to determine whether the Veteran is entitled to a rating greater than 40 percent for his urinary dysfunction prior to August 21, 2014.  

With respect to the Veteran's right and left hip disabilities, the May 2016 JMR determined that the Board did not ensure that the Veteran was afforded an adequate VA examination consistent with VA's duty to assist.  Specifically, the Board relied on a March 2013 VA examination report wherein the examiner did not provide an opinion or assessment describing the functional impairment, if any, caused by the Veteran's flare-ups due to his right and left hip disabilities.  The lack of analysis concerning flare-ups and functional impact resulted in a medical opinion that was insufficient to permit the Court, and the Board's, evaluation of the Veteran's disabilities to be a fully informed one.  Because the VA examiner did not adequately address the effects of the Veteran's flare-ups, the Board should have returned the report as inadequate.  Also, in a June 2012 VA examination report, the examiner did not respond to the question "Does the Veteran report that flare-ups impact the function of the hip and/or thigh[.]" and by failing to answer that question, the examiner was not able to document the Veteran's description of the flare-ups in his or her own words.  The parties therefore agreed that remand was warranted for the Board to obtain an adequate medical opinion.  

Stegall concerns

As alluded to above, in May 2015 and January 2016, the Board remanded the Veteran's sleep apnea and left knee disability claims to the AOJ to obtain a VA medical opinion as to the etiology of these disabilities.  Also, in January 2016, the Board again remanded the Veteran's sleep apnea and left knee disability claims for the requested medical opinions and remanded the Veteran's sinusitis claim for AOJ review of newly submitted evidence.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, VA medical opinions were obtained as to the etiology of the Veteran's sleep apnea and left knee disability.  The Veteran's sleep apnea, left knee disability, and sinusitis claims were thereafter readjudicated via February 2016 and April 2016 supplemental statements of the case (SSOCs).    

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In letters mailed to the Veteran in March 2004 and March 2006, prior to the initial adjudication of his sleep apnea, left knee disability, and sinusitis claims, VA satisfied this duty.

The Board notes that the claims for initial increased disability ratings for a urinary dysfunction disability as well as right and left hip disabilities are downstream issues from a rating decision dated in April 2011, which initially established service connection for these disabilities and assigned the initial ratings and its effective dates.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for an initial increased disability ratings for a urinary dysfunction disability and right and left hip disabilities, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and post-service VA and private treatment records. 

Additionally, the Veteran was afforded VA examinations in May 2009, June 2010, June 2012, March 2013, and August 2014 for his urinary dysfunction disability.  Further, he was provided VA examinations for his right and left hip disabilities in June 2010, June 2012, March 2013, and January 2016.  He was also afforded VA examinations in May 2004 and June 2014 for his sinusitis.  Further, he was provided a VA examination for his left knee and sleep apnea disabilities in October 2013 with addendum opinions obtained in January 2016.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's urinary dysfunction disability, right and left hip disabilities, and sinusitis under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for sleep apnea and left knee disabilities; entitlement to a disability rating in excess of 40 percent for urinary dysfunction prior to August 21, 2014; entitlement to an initial disability rating in excess of 20 percent for right hip sacroiliac dysfunction with limitation of adduction prior to March 4, 2013 and in excess of 10 percent thereafter; entitlement to an initial compensable disability rating for right hip sacroiliac dysfunction with limitation of flexion; entitlement to an initial disability rating in excess of 10 percent for right hip sacroiliac dysfunction with limitation of extension prior to March 4, 2013 and a compensable evaluation thereafter; entitlement to an initial disability rating in excess of 20 percent for left hip sacroiliac joint dysfunction with limitation of adduction; entitlement to an initial compensable evaluation for left hip sacroiliac dysfunction with limitation of flexion; entitlement to an initial disability rating in excess of 10 percent for left hip sacroiliac dysfunction with limitation of extension; and entitlement to an earlier effective date for the assignment of a 30 percent disability rating for sinusitis prior to May 1, 2014.  

Service connection for sleep apnea

The Veteran contends that he has sleep apnea that is related to his service.  He alternatively contends that his sleep apnea is secondary to his service-connected cervical and lumbar spine disabilities.

Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).


Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2016); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

Direct service connection

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury or service-connected disability; and (3) nexus.  See Shedden, supra.

As to current disability, the competent and probative evidence of record documents diagnosis of sleep apnea.  See, e.g., the October 2013 VA examination report.  

Turning to in-service incurrence of an injury or disease, the Veteran contends that he has sleep apnea that is related to his service.  The Board observes that his service treatment records are absent complaints of or symptoms related to sleep apnea. However, his wife reported that in 1988 or 1989, the Veteran appeared to have difficulty breathing while sleeping.  The Board notes that the Veteran's wife is competent to report the Veteran having difficulty breathing, and finds her credible with regard to the report of these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Turning to nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current sleep apnea is related to his service.

Specifically, the Veteran was afforded a VA examination in October 2013.  The VA examiner considered the Veteran's medical history, to include his difficulty breathing while sleeping during service.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with sleep apnea.  In an addendum opinion dated January 2016, another VA examiner who also reviewed the Veteran's medical history concluded that it is less likely than not that the Veteran's sleep apnea is related to his service.  The examiner's rationale for his conclusion was based on his finding of no evidence in the claims folder to support the current diagnosis of sleep apnea or symptoms or complaints of obstructive sleep apnea during service that could substantiate the claim.  While the examiner acknowledged the Veteran's wife's complaints related to in-service sleep apnea symptoms, the examiner indicated that such symptoms were insufficient to form a diagnosis of obstructive sleep apnea.  Further, the examiner noted a list of possible etiologies for the reported symptoms based on review of medical literature and that these symptoms were not synonymous with obstructive sleep apnea.  The examiner also noted the undocumented period of time from the Veteran's discharge from service and the initial diagnosis of sleep apnea in 2009.     

The October 2013 VA examination report with addendum in January 2016 was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion in the January 2016 addendum report is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with sleep apnea for more than 15 years after active service.  The examiner also noted the Veteran's in-service symptoms such as difficulty breathing while sleeping which he determined to be less likely as not related to his current sleep apnea.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion as to the finding that the sleep apnea is not related to service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran and his wife, while entirely competent to report his symptoms both current and past, such as difficulty breathing while sleeping, have presented no clinical evidence of a nexus between his current sleep apnea and service.  The Board finds that the Veteran and his wife as lay people are not competent to associate any of his claimed symptoms to his service.  That is, the Veteran and his wife are not competent to opine on matters such as the etiology of his current sleep apnea.  Such opinion requires specific medical training in the field of sleep studies and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran or his wife have this medical training required to render medical opinions, the Board must find that their contention with regard to a nexus between the Veteran's sleep apnea and service to be of minimal probative value and outweighed by the objective evidence of record which does not support such a finding.  See 38 C.F.R. § 3.159(a)(1) (2016) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his wife in support of his own claim are not competent evidence of a nexus.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current sleep apnea and his service and that his claim fails on this basis.    

Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to current disability, the competent medical evidence of record indicates diagnosis of sleep apnea.  See, e.g., the October 2013 VA examination report.  

Additionally, the Veteran is currently service-connected for cervical spine and lumbar spine disabilities, specifically compression fracture, C-6, with degenerative disc disease of the cervical spine and low back strain status post diskectomy L4-5.      

Turning to nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current sleep apnea is due to or aggravated by his cervical and lumbar spine disabilities.
Specifically, the Veteran was afforded a VA examination in October 2013.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with sleep apnea and concluded that it is not caused by or a result of his cervical and lumbar spine disabilities.  The examiner's rationale for his conclusion was based on his review of medical literature which did not support a finding of a relationship between sleep apnea and cervical and/or lumbar conditions.  He further noted risk factors which included obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  Also, in the January 2016 addendum report, the VA examiner concluded after review of the Veteran's medical history that the sleep apnea was not aggravated beyond its natural progression by the cervical and lumbar spine disabilities.  The examiner similarly noted that a review of medical literature did not support a finding that cervical and/or lumbar spine disabilities aggravate sleep apnea as these are not listed risk factors.  On the contrary, the risk factors included advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  He reported additional risk factors which included smoking, nasal congestion, and family history, and that rates of obstructive sleep apnea are increased in association with conditions such as end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.  

The October 2013 VA examination report with January 2016 addendum report was based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom, supra.  

The Board observes that the Veteran has submitted medical articles pertaining to the effects of cervical and lumbar spine disabilities.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As discussed in detail above, the VA examiners reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran's current sleep apnea is not secondary to his cervical and lumbar spine disabilities.  The Board has therefore placed great probative value on the findings of the VA examination report with addendum opinion.  As such, the medical articles submitted by the Veteran are of little or no probative value, and, to the extent that there is any probative value, is greatly outweighed by the VA medical opinions.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, to include difficulty breathing while sleeping, has presented no clinical evidence of a nexus between his current sleep apnea and his service-connected cervical and lumbar spine disabilities.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected cervical and lumbar spine disabilities.  That is, the Veteran is not competent to opine on matters such as the etiology of his current sleep apnea.  Such opinion requires specific medical training in the field of sleep studies and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has this medical training required to render medical opinions, the Board must find that his contention with regard to a nexus between his current sleep apnea and his cervical and lumbar spine disabilities to be of minimal probative value and outweighed by the objective evidence of record which does not support such a finding.  See 38 C.F.R. § 3.159(a)(1), supra.  

Accordingly, the Board finds that a preponderance of the evidence is against a finding that the Veteran's sleep apnea is secondary to his cervical and lumbar spine disabilities.    

	(CONTINUED ON NEXT PAGE)



Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected cervical and lumbar spine disabilities.  The benefit sought on appeal is accordingly denied.

Service connection for left knee disability

The Veteran contends that he has a left knee disability related to his service.  He reported that he injured his left knee from running during service and from flying a helicopter.  He alternatively contends that his left knee disability is secondary to his service-connected cervical spine disability, lumbar spine disability, and right lower extremity numbness and weakness associated with the cervical spine disability.

Pertinent legal criteria

The law and regulations pertaining to service connection on a direct and secondary basis have been set forth above and will not be repeated here.

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).



Presumptive service connection

The record does not reflect medical evidence showing any manifestations of arthritis of the left knee during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with arthritis until 2013 (more than 15 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  

Direct service connection

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Shedden, supra.

As to current disability, the competent and probative evidence of record documents diagnoses of degenerative arthritis of the left knee and left knee meniscal tear.  See, e.g., the October 2013 VA examination report with January 2016 addendum report.  

Turning to in-service incurrence of an injury or disease, the Veteran contends that he has a left knee disability that is related to his service.  The Board notes that the Veteran's service treatment records are absent complaints of or treatment for a left knee disability.  However, the Veteran has reported that he injured his left knee from running during service and from flying a helicopter.  The Board finds the Veteran credible with regard to these injuries as his personnel records verify that his military occupational specialty (MOS) was a helicopter pilot.  

Turning to nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current left knee disability is related to his service.

Specifically, the Veteran was afforded a VA examination in October 2013.  The VA examiner considered the Veteran's medical history, to include his injuries in service from running and operating a helicopter.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with osteoarthritis of the left knee.  In an addendum opinion dated January 2016, another VA examiner who also reviewed the Veteran's medical history diagnosed the Veteran with degenerative arthritis of the left knee and left knee meniscal tear and concluded that it is less likely than not that the Veteran's left knee disability is related to his service.  The examiner's rationale for his conclusion was based on his finding of no evidence in the Veteran's service treatment records and postservice treatment records to support a nexus.  In this regard, the examiner noted that if a serious knee condition such as a medial meniscus tear had occurred during service, it would have been evaluated somewhere prior to the notations associated with the postservice knee surgery.  Further, while the examiner acknowledged the Veteran's in-service knee injuries, he did not find the injuries to be of sufficient severity to claims folder to support the current diagnosed left knee disability.  Since the Veteran was on military flying status at the time such a knee injury was reported, had it been severe enough to cause a long lasting consequence such as a torn meniscus, that injury would have been reported to the flight surgeon just as the Veteran's ongoing back condition had been reported and documented in the service treatment records.

The October 2013 VA examination report with addendum in January 2016 was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the VA examiner's opinion in the January 2016 addendum report is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with a left knee disability for more than 15 years after active service.  The examiner also noted the Veteran's in-service knee injuries which he determined to be less likely as not related to his current degenerative arthritis and knee meniscal tear.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion as to the finding that the left knee disability is not related to service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, such as pain, has presented no clinical evidence of a nexus between his current left knee disability and service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current left knee disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has this medical training required to render medical opinions, the Board must find that his contention with regard to a nexus between his left knee disability and service to be of minimal probative value and outweighed by the objective evidence of record which does not support such a finding.  See 38 C.F.R. § 3.159(a)(1), supra.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends that he has had a left knee disability continually since service, as mentioned above, the first postservice evidence of complaint of, or treatment for this disability is in 2013 when the Veteran filed his claim for VA benefits.  This was more than 15 years after the Veteran left service in March 1993.      

The Board finds that the probative value of the Veteran's current statements regarding a continuity of left knee symptomatology since service are outweighed by the remainder of the evidence of record.  In particular, the Board reiterates that the Veteran's service treatment records are absent complaints of or treatment for a left knee disability.  His service treatment records as well as the VA examination report with addendum outweigh any assertion that his current left knee disability was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a left knee disability for more than 15 years after his separation from service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, a nexus is not met, and the Veteran's claim fails on this basis.

Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of degenerative arthritis of the left knee and left knee meniscal tear.  See, e.g., the October 2013 VA examination report with January 2016 addendum report.  Additionally, the Veteran is currently service-connected for compression fracture, C-6, with degenerative disc disease of the cervical spine, low back strain status post diskectomy L4-5, and right lower extremity numbness and weakness associated with cervical spine disability.   

Turning to nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current left knee disability is due to or aggravated by his cervical and lumbar spine disabilities and right lower extremity numbness and weakness.

Specifically, the Veteran was afforded a VA examination in October 2013.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with degenerative osteoarthritis and meniscal tear of the left knee and concluded that it is less likely than not that that the left knee disability is proximately due to or a result of the Veteran's cervical and lumbar spine disabilities and right lower extremity numbness and weakness.  The examiner's rationale for his conclusion was based on his finding that degenerative osteoarthritis is age related and not due to any service related injuries.  Further, the mechanism of injury for meniscal tears are twisting type injuries to the knee and not one that can be attributed to the spine and right lower extremity numbness.  Additionally, in an addendum report dated January 2016, another VA examiner concluded after review of the Veteran's medical history that the left knee disability was not aggravated beyond its natural progression by the cervical and lumbar spine disabilities and right lower extremity numbness.  The examiner's rationale for his conclusion was based on his review of medical literature which did not support such a finding.  He specifically noted that osteoarthritis results from articular cartilage failure induced by a complex interplay of genetic, metabolic, biochemical, and biomechanical factors with secondary components of inflammation.  Moreover, the process involves interactive degradation and repair processes of cartilage, bone, and synovium.       

The October 2013 VA examination report with January 2016 addendum was based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom, supra.  

As discussed above, the Board observes that the Veteran has submitted medical articles pertaining to the effects of cervical and lumbar spine disabilities.  However, the articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones, Beausoleil, and Libertine, all supra.  

As discussed in detail above, the VA examiners reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran's current left knee disability is not secondary to his cervical and lumbar spine disabilities and right lower extremity numbness.  The Board has therefore placed great probative value on the findings of the VA examination report with addendum opinion.  As such, the medical articles submitted by the Veteran are of little or no probative value, and, to the extent that there is any probative value, is greatly outweighed by the VA medical opinions.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, including pain, has presented no probative clinical evidence of a nexus between his left knee disability and his service-connected cervical and lumbar spine disabilities and right lower extremity numbness.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected cervical and lumbar spine disabilities and right lower extremity numbness.  That is, the Veteran is not competent to opine on matters such as the etiology of his current left knee disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his left knee disability and service-connected cervical and lumbar spine disabilities and right lower extremity numbness to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1), supra.  Therefore, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his left knee disability and his service-connected cervical and lumbar spine disabilities and right lower extremity numbness, that is of a weight that is at least equal to the evidence that is against such a finding.  The Veteran's claim fails on this basis.  

Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected cervical and lumbar spine disabilities and right lower extremity numbness.  The benefit sought on appeal is accordingly denied.



Higher evaluation for urinary dysfunction disability prior to August 21, 2014

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"). 

The RO has rated the Veteran's urinary dysfunction disability under Diagnostic Codes 7599-7542.  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  The RO assigned Diagnostic Code 7599 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and '99'.  See 38 C.F.R. § 4.20 (2016) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous].  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic Code 7542 (2016) [neurogenic bladder].
A neurogenic bladder disability must be rated according to the level of voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7542.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day. Urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Urinary incontinence or leakage requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a.

The Veteran's report of symptoms since submission of the claim indicates that he has had urinary incontinence of varying severity. 

The Board notes that private treatment records dated November 2004 from Denton Community Hospital document the Veteran's report of severe urinary retention and use of a bladder catheter.  A treatment record from Texas Back Institute dated February 2005 documents the Veteran's report of hesitancy and difficulty maintaining a stream at the end of his void, although a February 2006 treatment record indicated that the only management of the Veteran's bladder problems would be Flomax or some similar agent.  A private treatment record from K.J., M.D. dated March 2012 noted the Veteran's report of no urinary frequency, no urinary urgency, or dysuria.  

At a VA examination dated May 2009, the Veteran described atony of the bladder and having to use Flomax.  He reported having to urinate every 45 minutes.  He also had nocturia 3 to 4 times a night.  He had no episodes of outright urinary incontinence or pads or usage of such.  At a VA examination dated June 2010, the Veteran reported bladder atony.  He described his bladder sensation as "groin pain and problems with urinating."  He reported that these symptoms are intermittent, and occur a few times a month and lasted several hours.  There was a frequency of every hour to every hour and a half, and that he experienced nocturia two to sometimes four times a night.  He reported that maybe once a month he had to stick toilet paper into his pants because he will have a small amount of dribbling or incontinence.  He did not report using absorbent pads.

During a VA examination dated June 2012, the Veteran complained of a "constant dribble" since a spinal hematoma.  He reported that he wore pads continuously.  He had difficulty with starting flow and completely voiding.  He used medication for treatment.  The examiner specifically noted that the Veteran requires absorbent material which must be changed 2 to 4 times per day.  The examiner further noted that the urinary dysfunction did not require use of an appliance, although the urinary dysfunction caused daytime voiding intervals between 2 and 3 hours and nighttime awakening to void 3 to 4 times.  Moreover, the urinary dysfunction caused a slow or weak stream and decreased force of stream.  The Veteran did not have a history of urethral or bladder calculi or a history of recurrent symptomatic bladder or urethral infections.  The examiner noted that the Veteran had problems starting to urinate or emptying all the urine from the bladder.  The Veteran reported that the urinary dysfunction disability did not impact his ability to work. 

At a VA examination dated March 2013, the Veteran reported that his urinary dysfunction disability requires absorbent material which must be changed 2 to 4 times per day.  The examiner noted that the urinary dysfunction disability did not require use of an appliance, although daytime voiding interval was between 2 and 3 hours and nighttime awakening to void occurred 3 to 4 times.  The urinary dysfunction disability was manifested by hesitancy, slow or weak stream, and decreased force of stream.  The examiner documented a history of calculi in the urethra, although the Veteran did not have treatment for recurrent stone formation in the urethra.  He did not have signs or symptoms due to cysto- or ureterolithiasis, nor did he have a history of recurrent symptomatic bladder or urethral infections. The Veteran again reported that the urinary dysfunction disability did not affect his ability to work. 

The Veteran was provided another VA examination for his urinary dysfunction disability on August 21, 2014.  He reported urine leakage which required absorbent material that had to be changed more than 4 times per day.  The examiner noted that the urinary dysfunction disability required use of an appliance, specifically a catheter.  The Veteran also reported the urinary dysfunction disability caused nighttime awakening to void 5 or more times.  The disability was manifested by obstructed voiding, in particular hesitancy, slow or weak stream, and decreased force of stream that was markedly decreased.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections. 

Based on a review of the evidence of record, the Board finds that prior to August 21, 2014, a disability rating in excess of 40 percent is not warranted for the Veteran's urinary dysfunction disability under Diagnostic Code 7542.  As discussed above, a higher 60 percent disability rating is warranted for urinary incontinence or leakage requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day.  Pertinently, the June 2012 and March 2013 VA examination reports in particular demonstrate that the Veteran only required the wearing of absorbent material that had to be changed 2 to 4 times per day.  While the Board acknowledges the November 2004 private treatment record documenting the Veteran's use of an appliance following emergency room treatment, the remainder of evidence during the period under consideration is absent such a finding.  Notably, the subsequent February 2006 private treatment record documents the only management of the Veteran's bladder problems was Flomax or a similar agent.  Also, the March 2012 private treatment report from Dr. K.J. noted the Veteran's report of no urinary frequency, no urinary urgency, or dysuria.  Further, the June 2012 and March 2013 VA examination reports specifically document no use of an appliance.  Also, the Veteran has not contended that he used an appliance other than the November 2004 record.  Indeed, at no time was use of an appliance prescribed or mentioned prior to August 21, 2014 other than the November 2004 record.  Therefore, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's urinary dysfunction disability during this period.  Other codes pertaining to urinary frequency and obstructive voiding do not provide a rating higher than 40 percent.

The Board has considered alternative rating codes, but the evidence does not suggest any that would avail the Veteran of a higher rating for a urinary dysfunction disability.  The Veteran's clinical findings do not reflect abnormal renal function such that the diagnostic code for that disorder should be applied.
Higher evaluations for right and left hip disabilities

For the sake of economy, the Board will analyze the Veteran's right and left hip disability claims together, as they are rated under the same diagnostic codes.

The law and regulations pertaining generally to increased rating claims have been set forth above and will not be repeated here.

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Diagnostic Codes 5250 (ankylosis of the hip), 5354 (flail joint) and 5255 (impairment of the femur) are not shown in the Veteran's case.  With regard to his right hip disabilities, he is rated noncompensable for limitation of flexion under Diagnostic Code 5252 (limitation of flexion of thigh), and 10 percent disabling for limitation of extension under Diagnostic Code 5251 (limitation of extension of thigh) prior to March 4, 2013 and noncompensable thereafter.  Although he is rated 20 percent disabling for limitation of adduction under Diagnostic Code 5299-5251 prior to March 4, 2013 and 10 percent thereafter, the Board finds that this disability is more appropriately rated under Diagnostic Code 5253 (impairment of thigh).  As will be discussed below, Diagnostic Code 5253 contemplates more accurate criteria for this disability (limitation of abduction and adduction) than Diagnostic Code 5251.  With regard to the left hip disabilities, he is rated 20 percent for limitation of abduction under Diagnostic Code 5299-5253, noncompensable for limitation of flexion under Diagnostic Code 5252, and 10 percent for limitation of extension under Diagnostic Code 5251.  

Under Diagnostic Code 5251 (limitation of extension of the thigh), a maximum rating of 10 percent is assigned when extension is limited to 5 degrees.
Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees, and a 40 percent rating is warranted for flexion limited to 10 degrees.

Under Diagnostic Code 5253 (impairment of the thigh), a rating of 10 percent is assigned for limitation of rotation (cannot toe-out more than 15 degrees for the affected leg) or for limitation of adduction (cannot cross legs).  A rating of 20 percent is assigned for limitation of abduction when motion is lost beyond 10 degrees. 

Normal range of motion (ROM) of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran testified as to bilateral hip pain at an October 2009 Board hearing in connection with service connection claims for right and left hip disabilities.  At a VA examination dated June 2010, he reported pain in the sacroiliac joints with greater pain in the right than the left.  He also reported flare-ups, and that pain lasted usually a couple of hours or days.  He used a motorized wheelchair for ambulation.  Upon physical examination, range of motion testing of the right and left hip revealed flexion to 105 degrees, internal rotation to 15 degrees, abduction to 25 degrees, and adduction to 10 degrees with pain at the end of all ranges of motion for both the right and left hip.  Although 20 degrees external rotation was noted, the examiner also noted zero degrees external rotation.  The VA examiner diagnosed the Veteran with bilateral sacroiliac joint dysfunction.

The Veteran was afforded an additional VA examination in June 2012.  He reported regular use of a wheelchair, walker, and scooter for ambulation.  Range of motion testing revealed right hip flexion to 100 degrees with pain at 100 degrees, extension to 5 degrees with pain at 5 degrees, abduction lost beyond 10 degrees, and adduction limited to such that the Veteran could not cross his legs, although rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Range of motion testing also revealed left hip flexion to 100 degrees with pain at 100 degrees, extension to 5 degrees with pain at 5 degrees, abduction lost beyond 10 degrees, and adduction limited such that the Veteran could not cross his legs, although rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was not able to perform repetitive-use testing with 3 repetitions due to fatigue.  However, he did not have localized tenderness or pain to palpation for joint/soft tissue of either hip.  Muscle strength testing was 3/5 in both hips.  Imaging studies of the hips did not reveal degenerative or traumatic arthritis, and normal radiographic appearance of the sacroiliac joints was noted.  The Veteran reported that the right and left hip sacroiliac disabilities did not impact his ability to work.  

The Veteran was provided another VA examination on March 4, 2013.  Although he reported flare-ups of the hips, the examiner noted that he appeared to relate the pain to his lower back.  He continued to report regular use of a wheelchair, walker, and scooter.  Range of motion testing revealed right hip flexion to 100 degrees with pain at 100 degrees, extension greater than 5 degrees with pain greater than 5 degrees, abduction not lost beyond 10 degrees, adduction limited such that the Veteran could not cross legs, and rotation not limited such that the Veteran could not toe-out more than 15 degrees.  Left hip flexion was to 110 degrees with pain at 110 degrees, extension to 5 degrees with pain at 5 degrees, abduction lost beyond 10 degrees, adduction limited such that the Veteran could not cross his legs, and rotation not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss of range of motion.  Also, the Veteran did not have any functional loss and/or functional impairment of the hip and thigh.  He did not have localized tenderness or pain to palpation for joint/soft tissue of either hip.  Muscle strength testing revealed flexion of 5/5 in the right hip and 3/5 in the left, abduction of 3/5 in the right hip and 4/5 in the left hip, and extension of 5/5 in the right hip and 3/5 in the left hip.  The Veteran reported that the right and left hip disabilities did not impact his ability to work.  

The Veteran was afforded another VA examination in January 2016.  He again reported use of a wheelchair for ambulation, and the examiner noted that the Veteran's hip complaints are actually related to lumbar spine radiculopathy.  Upon examination, range of motion testing of the Veteran's right and left hips revealed flexion to 125 degrees, extension to zero degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees with no pain noted on examination.  The examiner noted that abnormal range of motion contributed to a functional loss in that the Veteran's confinement to a wheelchair resulted in the hip to be flexed the majority of the time.  Further, without frequent ambulation, the hips' ability to extend had been lost due to lack of use.  The Veteran was able to perform repetitive use testing with at least 3 repetitions with no additional loss of function or range of motion.  The examiner reported no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  He further reported that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when any joint is used repeatedly over a period of time.  Moreover, an opinion could not be rendered in regard to changes in functionality with repetitive use over a period of time or during a flare-up as he would need to be present on these occasions to objectively measure any change from baseline functioning as noted and documented on the examination.  The examiner diagnosed the Veteran with degenerative arthritis of the hips.  

On review of the evidence above, the Board initially notes that in evaluating the Veteran's increased rating claims, the Board must address the provisions of 38 C.F.R. § 4.40 and 4.45 (2016).  See DeLuca, supra.  As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.

The Board will first consider rating under the criteria of Diagnostic Code 5251 (limitation of extension of the thigh).  A compensable evaluation (10 percent) is predicated on limitation to 5 degrees or worse.  With regard to the Veteran's left hip disability, he is currently in receipt of the maximum 10 percent rating for left hip extension.  With respect to the Veteran's right hip, the Board finds that during the period under consideration (prior to and after March 4, 2013), the evidence of record demonstrates extension of the right hip limited to 5 degrees or less.  In this regard, the June 2012 VA examination specifically documents extension to 5 degrees.  Also, the January 2016 VA examiner documented right hip extension to zero degrees.  Although the March 2013 VA examination documented extension greater than 5 degrees, the Board resolves the benefit of the doubt in the Veteran's favor and in particular notes the January 2016 VA examiner's finding that because the Veteran is confined to a wheelchair, he is not able to ambulate frequently and has lost extension of the hips.  Notably, the Veteran's use of a wheelchair is documented on multiple occasions during the period under consideration.  Therefore, the Board finds that a 10 percent disability rating is warranted for right hip sacroiliac dysfunction with limitation of extension from March 4, 2013.    

With regard to Diagnostic Code 5253 (impairment of thigh), the Veteran is currently in receipt of the maximum schedular rating of 20 percent for his left hip during the period under consideration, specifically that the left hip is manifested by limitation of abduction of motion lost beyond 10 degrees.  With respect to the right hip, the Veteran is in receipt of the maximum 20 percent rating prior to March 4, 2013.  However, the Board finds that from March 4, 2013, a disability rating in excess of 10 percent is not warranted.  In particular, the March 2013 and January 2016 VA examination documented no abduction lost beyond 10 degrees as well as the Veteran's ability to perform repetitive motion with no additional loss of motion.  Further, the January 2016 VA examination specifically documented no report of pain on examination and the Veteran was able to perform repetitive use testing with at least 3 repetitions with no additional loss of function or range of motion.  There are no findings contrary to the VA examinations from March 2013 and January 2016 such that a disability rating in excess of 10 percent is warranted for the Veteran's right hip adduction under Diagnostic Code 5253.  Thus, the Board finds that a disability rating in excess of 20 percent for the Veteran's right hip limitation of adduction under Diagnostic Code 5253 prior to March 4, 2013, and in excess of 10 percent thereafter is not warranted.

Finally, with regard to Diagnostic Code 5252 (limitation of flexion), the Board finds that the Veteran is not entitled to a compensable 10 percent rating for either hip.  In particular, the competent and probative evidence does not demonstrate limitation of flexion to 45 degrees or less which is at least required for a 10 percent rating.  Pertinently, the VA examination reports in June 2010, June 2012, March 2013, and January 2016 document flexion of 105 degrees in both hips, 100 degrees in both hips, 100 degrees in the right hip and 110 degrees in the left hip, and 125 degrees in both hips, respectively.  The June 2012 and March 2013 findings accounted for pain on range of motion and functional loss and the January 2016 VA examination specifically documented no pain on examination.  Also, the Veteran was able to perform repetitive use testing with at least 3 repetitions with no additional loss of function or range of motion.  There are no findings contrary to the VA examination reports.  As such, the Board finds that compensable disability ratings are not warranted for limitation of flexion in either hip.

The Board further notes that the current assigned ratings for limitation of extension, abduction/adduction, and flexion represent appropriate compensation for painful motion and flare-ups of the hips.  DeLuca, supra.  As discussed above, the January 2016 VA examiner reported that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when any joint is used repeatedly over a period of time.  However, an opinion could not be rendered in regard to changes in functionality with repetitive use over a period of time or during a flare-up as he would need to be present on these occasions to objectively measure any change from baseline functioning as noted and documented on the examination.  Indeed, during the January 2016 VA examination, the Veteran did not report flare-ups of either hip, and further did not complain of hip symptoms as such were actually related to his lumbar spine radiculopathy. 

In summary, the Board finds that entitlement to a 10 percent disability rating from March 4, 2013 is warranted for right hip limitation of extension, and a disability rating in excess of 10 percent is not warranted for right hip limitation of extension during any period under consideration; a disability rating in excess of 20 percent prior to March 4, 2013 for right hip adduction and in excess of 10 percent thereafter is not warranted; a compensable disability rating for right hip flexion is not warranted; a disability rating in excess of 10 percent for left hip extension is not warranted; a disability rating in excess of 20 percent for left hip abduction is not warranted; and a compensable disability rating for left hip flexion is not warranted.  

The Board has also accounted for the applicability of staged ratings and finds that while a staged rating is warranted for the Veteran's right hip adduction, they are not warranted for the other disabilities as the Veteran's findings were relatively consistent throughout the period under consideration.  Fenderson, supra.  


	(CONTINUED ON NEXT PAGE)



Extraschedular consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected urinary dysfunction and right and left hip disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In that regard, during the appellate time period the Veteran's urinary dysfunction disability symptoms are primarily continual leakage and wearing of absorbent pads. Also, his right and left hip disability symptoms include primarily limitation of motion and pain.  These are the types of symptoms contemplated in the current assigned ratings for the urinary dysfunction disability and right and left hip disabilities under the assigned Diagnostic Codes.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate him for his urinary dysfunction disability and right and left hip disabilities.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal made such a contention and the evidence of record is otherwise absent such a finding.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

Rice Consideration

In awarding in part and denying in part the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran reported to a VA examiner in October 2013 that he was employed full-time as a safety inspector with the Federal Aviation Administration, although he was furloughed at the time.  While he was only able to handle paperwork in an office-based setting due to his limited mobility, he has not contended, nor does the evidence otherwise show, that his urinary dysfunction  and right and left hip disabilities render him unable to obtain substantially gainful employment.  Accordingly, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.


Earlier effective date for sinusitis

Specific to claims for increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date.  Otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. 
§ 3.400(o)(2) (2016). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, the authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2016).

VA received the Veteran's claim for an increased rating for sinusitis on May 1, 2014.  A January 2015 rating decision granted an increased 30 percent rating for sinusitis, effective May 1, 2014, the date of receipt of the claim. 

Initially, the Board notes that on May 14, 1993, the Veteran filed a claim of entitlement to service connection for sinusitis, and an August 1993 rating decision granted service connection for sinusitis and assigned a noncompensable disability rating, effective March 20, 1993.  The Veteran did not appeal that rating decision and the decision therefore became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  Thus, in the absence of clear and unmistakable error, an effective date of the original March 20, 1993 award for service connection is not for application. Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Also, a February 25, 2010 Board decision denied entitlement to a disability rating in excess of 10 percent for the Veteran's sinusitis.  That decision was final when issued.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).  Given the finality of the February 25, 2010, Board decision in the absence of clear and unmistakable error, the effective date of the award of increased rating for sinusitis can be no earlier than the date of that Board decision. 

The record does not show, and the Veteran does not allege, that he filed a claim for increase prior to May 1, 2014, and after the February 2010 Board decision.  Rather, he contends that because he underwent nasal procedures in October 2013 from the University of Utah EMR Bridge including external septorhinoplasty, spreader graft placement, inferior turbinate submucous resection, and septal cartilage harvest, the effective date should be earlier than May 1, 2014.  

There is no correspondence of record from the Veteran dated prior to the May 1, 2014, claim for increase and after the February 2010 Board decision that can be construed as a claim for increase.  Therefore, the Board finds that there was no pending claim for an increased rating for sinusitis prior to May 1, 2014.

Additionally, during the period under consideration, no such record indicates entitlement to a 30 percent rating for sinusitis prior to May 1, 2014, which requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis (2016).  While the Board acknowledges the above-referenced nasal procedure in October 2013 from University of Utah EMR Bridge, the record does not indicate that the Veteran meets the criteria for a higher 30 percent disability rating based on such.  The evidence also does not indicate that the Veteran is entitled to a temporary total evaluation based on surgical or other treatment necessitating convalescence as there is no indication the surgery required at least 1 month of convalescence nor is there evidence of severe postoperative residuals following the surgical procedure.  38 C.F.R. §§ 4.29, 4.30. Likewise, while an August 2013 private treatment record from P.W., M.D. notes possible chronic sinusitis, the record also only notes mild nonobstructive bilateral maxillary sinus disease and does not demonstrate that the Veteran has at least three incapacitation episodes per year of sinusitis required prolonged antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  In light of the foregoing, the Board finds that it was not factually ascertainable that an increase in disability was shown within the one-year period prior to May 1, 2014, based upon the applicable legal criteria and the evidence of record.

To the extent that the Veteran asserts that equity warrants the assignment of an earlier effective date extending to the date of the original claim for service connection, matters of equitable relief are only within the discretion of the Secretary of VA.  The Board does not have the authority to award equitable relief.  38 U.S.C.A. § 503 (West 2014); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

In conclusion, an effective date earlier than May 1, 2014, for the award of a 30 percent rating for sinusitis is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected cervical spine disability and lumbar spine disability is denied.

Entitlement to service connection for a left knee disability, to include as secondary to service-connected cervical spine disability, lumbar spine disability, and right lower extremity numbness and weakness is denied.

Entitlement to an initial disability rating in excess of 40 percent for urinary dysfunction disability associated with cervical spine disability prior to August 21, 2014 is denied.

Entitlement to an initial disability rating in excess of 20 percent for right hip sacroiliac dysfunction with limitation of adduction prior to March 4, 2013 and in excess of 10 percent thereafter is denied.  

Entitlement to an initial compensable disability rating for right hip sacroiliac dysfunction with limitation of flexion is denied.

Prior to March 4, 2013, entitlement to an initial disability rating in excess of 10 percent for right hip sacroiliac dysfunction with limitation of extension is denied.

From March 4, 2013, entitlement to a 10 percent disability rating for right hip sacroiliac dysfunction with limitation of extension is granted, subject to controlling regulations applicable to the payment of monetary benefits

Entitlement to an initial disability rating in excess of 20 percent for left hip sacroiliac joint dysfunction with limitation of adduction is denied.

Entitlement to an initial compensable evaluation for left hip sacroiliac dysfunction with limitation of flexion is denied.

Entitlement to an initial disability rating in excess of 10 percent for left hip sacroiliac dysfunction with limitation of extension is denied.  

An effective date earlier than May 1, 2014, for the award of a 30 percent rating for sinusitis is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for erectile dysfunction, in April 2016, the Veteran's claims folder was forwarded to a VA examiner for an opinion as to whether the Veteran's erectile dysfunction is secondary to his cervical and lumbar spine disabilities, to include medication taken for these disabilities.  After consideration of the Veteran's medical history, the VA examiner concluded that it is less likely than not that the Veteran's erectile dysfunction is proximately due to or the result of those conditions.  The examiner's rationale for her conclusion was based on her finding that there are a number of risk factors associated with erectile dysfunction, and in addition to age, the best predictors of erectile dysfunction are diabetes mellitus, hypertension, obesity, dyslipidemia, cardiovascular disease smoking, and medication use.  Obstructive sleep apnea is also listed as a risk factor for erectile dysfunction, as is hypogonadism.  The examiner also noted the Veteran's "long history" of erectile dysfunction, and that several medications listed on the Veteran's most recent medication list (which were not taken for service-connected conditions) are known to potentially cause and/or contribute to erectile dysfunction.  Moreover, the Veteran's most recent lumbar spine X-ray dated January 2016 noted only "mild degenerative disc disease at T-10/T-11 and moderate disc disease at L-3/L-4," with "mild" osteoarthritis in the lower 3 lumbar levels.  Further, the examiner reported that neurological innervation to the penis is at the sacral level.  The examiner also addressed a letter from Dr. B. dated July 2015 that indicated the Veteran's spinal hemorrhage in November 2004 is directly related to his erectile dysfunction.  However, the Veteran's "spinal hemorrhage" was an epidural hematoma (extending from C6 to T6) with etiology unknown but which was not felt related to or the result of his lumbar spine surgery in 2003.  As such, the examiner determined that the etiology of the Veteran's erectile dysfunction is multi-factorial, and as previously detailed, the Veteran has a number of risk factors for the condition which are unrelated to his service-connected disabilities.    

The Board also notes that another VA examiner concluded in another report dated August 2014 that after examination of the Veteran and consideration of his medical history, his erectile dysfunction is less likely than not proximately due to or the result of the lumbar spine disability.  The examiner reported that although it appears that the Veteran's erectile dysfunction and back pain may have begun at the same time, neurological innervation to the penis is at the sacral level.  

Crucially, neither VA examiner provided an opinion as to whether the Veteran's erectile dysfunction is aggravated by his cervical and/or lumbar spine disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  There is no medical opinion of record addressing this issue.  In light of the foregoing, the Board finds that an addendum opinion should be obtained as to whether the Veteran's erectile dysfunction is aggravated by his cervical and/or lumbar spine disability.  

The Board also notes that the Veteran has recently contended that his erectile dysfunction is alternatively secondary to his service-connected left inguinal herniorrhaphy as well as a vasectomy he underwent during service in January 1990 which is documented in his service treatment records.  See a statement from the Veteran dated August 2014.  The Board notes that there is no medical opinion associated with the record which suggests whether the Veteran's erectile dysfunction is related to his in-service vasectomy or his service-connected left inguinal herniorrhaphy.  In light of the foregoing, the Board finds that an opinion for such should be obtained on remand.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Finally, the Board notes that the claim of entitlement to service connection for erectile dysfunction is inextricably intertwined with the claim of entitlement to an earlier effective date for DEA.  In other words, development of this claim may impact his earlier effective date for DEA claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the April 2016 VA examiner who provided a medical opinion as to whether the Veteran's erectile dysfunction is related to his service-connected cervical and lumbar spine disabilities to include medication taken for those disabilities.  If the April 2016 VA examiner is not available, refer the Veteran's claims folder to another physician with the appropriate expertise.      

Based on the review of the Veteran's claims folder, 
the examiner must render an opinion as to the following:
a.  Is it at least as likely as not that the Veteran's 
erectile dysfunction is related to his service, to include his vasectomy in January 1990.

b.  Is it at least as likely as not that the Veteran's 
erectile dysfunction is proximately due to or a result of his service-connected left inguinal herniorrhaphy.

c.  Is it at least as likely as not that the Veteran's 
erectile dysfunction is aggravated by his left inguinal herniorrhaphy.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the left inguinal herniorrhaphy.  

d.  Is it at least as likely as not that the Veteran's 
erectile dysfunction is aggravated by his compression fracture, C-6, with degenerative disc disease of the cervical spine and low back strain status post diskectomy L4-5, to include medication taken for these disabilities.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the cervical and lumbar spine disabilities.
 
If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disability.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


